PER CURIAM.
Appellant, Mario C. Dugues, appeals his sentence for burglary of a dwelling with a firearm and two counts of robbery with a firearm. We reverse and remand for resentencing for the following reasons. First, the trial court erred in that no written reasons for departure from the sentencing guidelines were given. State v. Johnson, 486 So.2d 535, 536 (Fla.1986). Second, the trial court erred in imposing two consecutive mandatory minimum firearm sentences because when two counts of robbery occur simultaneously and as part of the same criminal episode, the sentences must be served concurrently and not consecutively. Palmer v. State, 438 So.2d 1 (Fla.1983), opinion approved, State v. Suarez, 485 So.2d 1283 (Fla.1986). Third, even if the reasons for departure had been written, the trial court erred in using the habitual offender status of the defendant as a reason for departure from the recommended guidelines sentence. Whitehead v. State, 498 So.2d 863 (Fla.1986).
REVERSED AND REMANDED FOR RESENTENCING.
HERSEY, C.J., and DOWNEY and GUNTHER, JJ„ concur.